FIRST AMENDMENT TO
CREDIT AGREEMENT

        This First Amendment to Credit Agreement (“Amendment”), is dated as of
the 29th day of September, 2003, among NATIONAL FUEL GAS COMPANY, a New Jersey
corporation (the “Borrower”), the LENDERS party hereto (collectively, the
“Lenders”), and JPMORGAN CHASE BANK, as Administrative Agent (the
“Administrative Agent”).


STATEMENT OF THE PREMISES

        The Borrower, the Lenders and the Administrative Agent have previously
entered into a Credit Agreement dated as of September 30, 2002 (the “Credit
Agreement”) which the parties thereto now desire to amend on the terms and
conditions set forth herein.


STATEMENT OF CONSIDERATION

        Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties hereto agree
as follows:


AGREEMENT

         1    Defined Terms.   Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

         2.    Amendment.   Effective upon the satisfaction of all conditions
specified in Section 4 hereof, the Credit Agreement is hereeby amended as
follows:

         A.    The definition of "364-Day Facility Commitment Termination Date"
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

               "364-Day Facility Commitment Termination Date" means September
27, 2004."

        B.    The definition of "364-Day Facility Maturity Date" set forth in
Section 1.01 of the Credit Agreement is hereby amended by replacing "September
30, 2004" therein with "September 26, 2005".

        C.    Schedule 3.06 to the Credit Agreement is hereby amended and
restated to read in its entirety as Schedule A hereto reads.

        3.    Representations and Warranties.   The Borrower represents and
warrants to the Lenders that:

         A.    Authorization.   The Borrower has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
this Amendment. The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action on its
part. Neither the execution, delivery and performance of this Amendment by the
Borrower nor the Borrower's compliance with the Credit Agreement, as amended by
this Amendment, will conflict with or result in a breach of, or require any
consent under, the articles of incorporation or by-laws of the Borrower, or any
applicable law or regulation, or, to the best knowledge of the Borrower, any
order, writ, injunction or decree of any court or governmental or regulatory
authority, agency or political subdivision thereof, or any material agreement or
instrument to which the Borrower or any of its Subsidiaries is a party or by
which any of them or any of their property is bound or to which any of them or
any of their property is subject, or constitute a default under any such
agreement or instrument.

         B.    Binding Effect.   This Amendment has been duly executed and
delivered by the Borrower and constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors' rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

         C.    Approvals.   Except as set forth on Schedule A hereto (which
Governmental Approvals and any renewals thereof, have been made or obtained and
are in full force and effect) no Governmental Approval and no authorization,
approval or consent of, and no filing or registration with, any securities
exchange, is necessary for the execution, delivery or performance by the
Borrower of this Amendment or for the legality, validity or enforceability
hereof.

         D.    No Default.   There is, on the date hereof, no Default.

         E.    Credit Agreement.   Except as set forth on Schedule B hereto, the
representations and warranties of the Borrower set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).

         4.    Conditions of Effectiveness.   This Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02 of the Credit Agreement):

         A.    Counterparts.   The Administrative Agent (or its counsel) shall
have received from the Borrower, each Lender and the Administrative Agent either
(i) a counterpart of this Amendment signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
facsimile transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

         B.    Documents.   The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of this Amendment and any other legal matters
relating to the Borrower, this Amendment or the Credit Agreement, as amended by
this Amendment, all in form and substance satisfactory to the Administrative
Agent and its counsel.

         C.    Legal Opinion.    The Administrative Agent shall have received an
opinion, dated as of the date hereof, of in-house counsel to the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent.

         D.    Fees.   The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the date of this Amendment
including, to the extent invoiced, reimbursement or payment of all reasonable
fees, charges and disbursements of counsel incurred in connection with this
Amendment and any related documentation required to be reimbursed or paid by the
Borrower under the Credit Agreement.

         E.    Approvals.   The Administrative Agent shall have received
satisfactory evidence that all Governmental Approvals (including, without
limitation, the Governmental Approvals set forth on Schedule A hereto) and
third-party approvals necessary or, in the discretion of the Administrative
Agent, advisable in connection with this Amendment have been obtained and are in
full force and effect and all applicable waiting periods have expired with
respect thereto without any action being taken or threatened by any Governmental
Authority or a third party which would restrain, prevent or otherwise impose
adverse conditions on this Amendment or the Borrower's repayment of the
Indebtedness under the Credit Agreement, as amended by this Amendment.

         F.    No Default.   No Default shall have occurred and be continuing.

         G.    Representations and Warranties.   Except as set forth on Schedule
B hereto, the representations and warranties of the Borrower set forth in
Article III of the Credit Agreement shall be true and correct in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).

         5.    Reference to and Effect on Credit Agreement.

         A.    Upon the effectiveness hereof, each reference in the Credit
Agreement to "this Agreement," "hereunder," "hereof," "herein," or words of like
import, shall mean and be a reference to the Credit Agreement as amended by this
Amendment.

         B.    The Credit Agreement, as amended by this Amendment, represents
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof. This Amendment supersedes all prior negotiations
and any course of dealing between the parties with respect to the subject matter
hereof. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. The Credit
Agreement, as amended hereby, is in full force and effect and, as so amended, is
hereby ratified and reaffirmed in its entirety.

         C.    The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.

         6.    Costs and Expenses.   The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with this Amendment.

         7.    Governing Law.   This Amendment shall be governed by and
construed in accordance with the laws of the State of New York without regard to
any conflicts-of-laws rules which would require the application of the laws of
any other jurisdiction.

         8.    Headings.   Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

         9.    Execution in Counterparts.   This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single document.

--------------------------------------------------------------------------------

S-1

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective representatives thereunto duly authorized, as of
the date first above written.

 NATIONAL FUEL GAS COMPANY    By:  /s/ R. J. Tanski  Name:   R. J. Tanski
 Title:   Controller

--------------------------------------------------------------------------------

S-2

 JPMORGAN CHASE BANK,      as Administrative Agent     By:  /s/  Alan E. Boyce  
Name:  Alan E. Boyce   Title:  Vice President

--------------------------------------------------------------------------------

S-3

  JPMORGAN CHASE BANK,      as Lender     By:  /s/  Alan E. Boyce   Name:  Alan
E. Boyce   Title:  Vice President

--------------------------------------------------------------------------------

S-4

  HSBC BANK USA,      as Lender     By:  /s/ John G. Tierney   Name:  John G.
Tierney  Title:  Vice President

--------------------------------------------------------------------------------

S-5

  MANUFACTURERS AND TRADERS TRUST COMPANY,       as Lender     By:  /s/  Susan
Freed-Oestreicher   Name:  Susan Freed-Oestreicher   Title:  Vice President

--------------------------------------------------------------------------------

S-6

  KEYBANK NATIONAL ASSOCIATION,      as Lender     By:  /s/  Sherrie I. Manson  
Name:  Sherrie I. Manson   Title:  Vice President

--------------------------------------------------------------------------------

S-7

  NATIONAL CITY BANK OF PENNSYLVANIA,      as Lender     By:  /s/  William A.
Feldmann   Name:  William A. Feldmann   Title:  Vice President

--------------------------------------------------------------------------------

S-8

  THE NORTHERN TRUST COMPANY,      as Lender     By:  /s/  Christopher L. McKean
  Name:  Christopher L. McKean   Title:  Second Vice President

--------------------------------------------------------------------------------

Schedule A

Governmental Approvals

         SEC Financing Order (SEC Rel. No. 35-27600)

--------------------------------------------------------------------------------

Schedule B

Exceptions to Representations and Warranties

         1.   With respect to Section 3.09 of the Credit Agreement, no waiver of
the statute of limitations relating to the payment of Federal, state, local or
foreign taxes or other impositions is currently outstanding.